UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

-~  _SOUTHERN  __DIVISION FILED IN OPEN COURT
CASE NO. _7:19-cr-46-IFL oN 3) 23/0144)
; Petdr A. Moore, Jt,
US District Court
. - Eastem District of NG
UNITED STATES OF AMERICA )
)
)
)
VS. )
)
)
Antwan Terelle Brown )
WAIVER OF DETENTION HEARING
I, Antwan I erelle Brown , charged with an offense against the laws of the United

States, acknowledge that I have,been informed by the Court of the complaint or indictment against
me, any affidavit filed in connection with the complaint or indictment against me, and the right to
be represented by counsel, all of which I fully understand and do waive my right to a detention

hearing in this case.

Date: 21969. _ |
Ob’ Bar

DEFENDANT

he W Guaice

DEFENSE COUNSEL

fk bi A

UNITED STATES MAGISTRATE JUDGE

 

Case 7:19-cr-00046-FL Document 9 Filed 03/28/19 Page 1 of 1
